                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 16-11613-RGS

                               EGENERA, INC.

                                       v.

                           CISCO SYSTEMS, INC.

               FINDINGS OF FACT AND RULINGS OF LAW
               AFTER A BENCH TRIAL ON INVENTORSHIP

                                May 22, 2019


STEARNS, D.J.

      The court held a three-day bench trial confined to a single issue: Is

Peter Schulter an inventor of United States Patent No. 7,231,430 (the ’430

patent)? Based on the credible testimony and exhibits offered at trial, and

the stipulations of the parties, I make the following findings of fact.

                            FINDINGS OF FACT

                                 Background

      1.    Plaintiff Egenera, Inc., is a Delaware corporation with its

principal place of business in Boxborough, Massachusetts. Stipulated Facts

(SF) ¶ 2.
      2.    On September 6, 2000, Egenera made an employment offer to

Peter Schulter. SF ¶ 3. Schulter accepted and joined Egenera on October 2,

2000. SF ¶ 5.

      3.    On April 20, 2001, Egenera filed U.S. Provisional Application No.

60/285,296 (the ’296 provisional). SF ¶ 13. Schulter is listed as an inventor

on the provisional application. SF ¶ 14.

      4.    On January 4, 2002, Egenera filed non-provisional U.S. Patent

Application No. 10/038,353 (the ’353 application). SF ¶ 15. The ’353

application claims priority to the ’296 provisional. SF ¶ 16.

      5.    On June 12, 2007, the ’430 patent issued from the ’353

application. SF ¶ 19.

      6.    Upon issue, the ’430 patent listed Vern Brownell, Pete Manca,

Ben Sprachman, Paul Curtis, Ewan Milne, Max Smith, Alan Greenspan, Scott

Geng, Dan Busby, Edward Duffy, and Schulter as the inventors. SF ¶ 20.

      7.    The ’430 patent is directed to solving problems encountered in

the manual configuration, deployment, and maintenance of enterprise and

application servers, see ’430 patent, col. 1, ll. 21-58, and discloses “a

processing platform from which virtual systems may be deployed through

configuration commands,” id. col. 2, ll. 45-47. The patent sets out 4 system

claims and 4 method claims.


                                      2
Claim 1 is representative:

        1. A platform for automatically deploying at least one virtual
      processing area network, in response to software commands,
      said platform comprising:

        a plurality of computer processors connected to an internal
          communication network;

        at least one control node in communication with an external
           communication network and in communication with an
           external storage network having an external storage address
           space, wherein the at least one control node is connected to
           the internal communication network and thereby in
           communication with the plurality of computer processors,
           said at least one control node including logic to receive
           messages from the plurality of computer processors,
           wherein said received messages are addressed to the
           external communication network and to the external
           storage network and said at least one control node including
           logic to modify said received messages to transmit said
           modified messages to the external communication network
           and to the external storage network;

        configuration logic for receiving and responding to said
          software commands, said software commands specifying (i)
          a number of processors for a virtual processing area network
          (ii) a virtual local area network topology defining
          interconnectivity and switching functionality among the
          specified processors of the virtual processing area network,
          and (iii) a virtual storage space for the virtual processing
          area network, said configuration logic including logic to
          select, under programmatic control, a corresponding set of
          computer processors from the plurality of computer
          processors, to program said corresponding set of computer
          processors and the internal communication network to
          establish the specified virtual local area network topology,
          and to program the at least one control node to define a
          virtual storage space for the virtual processing area network,
          said virtual storage space having a defined correspondence

                                      3
             to a subset of the external storage address space of the
             external storage network; and

           wherein the plurality of computer processors and the at least
             one control node include network emulation logic to
             emulate Ethernet functionality over the internal
             communication network.

      8.      Defendant Cisco Systems, Inc., is a California corporation with

its principal place of business in San Jose, California. SF ¶ 1.

      9.      On August 5, 2016, Egenera filed this Complaint against Cisco,

asserting infringement of three patents, including the ’430 patent.1 See

Compl. (Dkt #1).

      10.     On April 28, 2017, Cisco filed an IPR petition with the PTAB

objecting to the ’430 patent. SF ¶ 22. In the petition, Cisco argued, inter

alia, that the ’430 patent was obvious over several references, including U.S.

Patent No. 7,089,293 (Grosner). SF ¶ 23. According to Cisco, the Grosner

patent is entitled to a priority date of November 2, 2000. SF ¶ 24.

      11.     Manca, Egenera’s then-CEO, contacted Schulter in June and July

of 2017. SF ¶ 25. Manca told Schulter that, upon review, he had concluded


      1With respect to the remaining two patents asserted in the Complaint,
the court ruled on Cisco’s motion that U.S. Patent No. 7,178,059 was directed
to patent-ineligible subject matter. See Egenera, Inc. v. Cisco Systems, Inc.,
234 F. Supp. 3d 331, 345-346 (D. Mass. 2017). Egenera dismissed without
prejudice U.S. Patent No. 6,971,044 after the Patent and Trademark Appeal
Board (PTAB) instituted an inter partes review (IPR) on Cisco’s petition. See
Dkt ## 78, 80, 81.
                                      4
that the ’296 provisional application was based solely on an Egenera

document dated September 29, 2000. Tr. Day 1 (Schulter) at 105:17-20.

Because this document predated Schulter’s October 2, 2000, start date with

Egenera, Manca told Schulter that he had not contributed to and was

therefore not an inventor of the claims of the ’430 patent.       Tr. Day 1

(Schulter) at 104:7-105:20; see also Tr. Day 3 (Manca) at 91:12-24

(describing the conception analysis).

     12.   On August 15, 2017, Schulter signed a declaration agreeing to

remove himself as an inventor of the ’430 patent, stating that he “[had] been

erroneously named.” SF ¶ 26; JX 7 at 14.

     13.   Schulter did not review any documents before signing the

declaration; his decision to withdraw as an inventor of the ’430 patent was

based solely on Manca’s representations. Tr. Day 1 (Schulter) at 107:8-24.

     14.   Egenera responded to Cisco’s IPR petition on August 16, 2017.

SF ¶ 27. In its response, Egenera maintained that the claims of the ’430

patent were not obvious over the alleged prior art. SF ¶ 28. Egenera also

contended that Grosner was not prior art to the ’430 patent because the

claims of the ’430 patent had been conceived by September 29, 2000 –

before Grosner (and before Schulter’s employment by Egenera). SF ¶ 29.




                                        5
     15.   By September 8, 2017, all of the other inventors of the ’430

patent had also signed declarations agreeing or not disagreeing with

removing Schulter as an inventor of the ’430 patent. SF ¶ 30. One of the

inventors, Max Smith, spoke to Schulter prior to giving his assent to the

removal because of his unease “related to being sure we did the right thing.”

Tr. Day 3 (Smith) at 61:9-20.     Smith did not independently review the

relevant documents. Id. at 61:21-24. Brownell, Busby, and Greenspan spoke

only to Manca prior to agreeing to remove Schulter, and did not review any

documents.    Tr. Day 3 (Manca) at 109:23-110:20 (clip from Brownell

deposition), 111:4-22 (clip from Busby deposition), 112:2-23 (clip from

Greenspan deposition).

     16.   At that time, all of the ’430 inventors (including Schulter) were

represented by Egenera’s counsel at Egenera’s expense, and almost all were

either employed by Egenera or were paid consultants for Egenera and

Egenera’s counsel.    Tr. Day 2 (Geng) at 146:20-23 (CTO and EVP of

engineering at Egenera); JX 39-40, 42 (Busby, Duffy, Greenspan were still

employed by Egenera), 65-66 (Schulter joint representation and consulting

agreements), 72-73 (Smith joint representation and consulting agreements),

79-84 (Brownell joint representation agreement, Sprachman joint

representation and consulting agreements, Milne joint representation


                                     6
agreement, and Curtis joint representation and consulting agreements). At

the time of the trial, Schulter still owned Egenera stock. Tr. Day 1 (Schulter)

at 149:25-150:3. Smith believed that a surviving term of his employment

agreement with Egenera bound him in perpetuity to assist Egenera in

defending the ‘430 patent. Tr. Day 3 (Smith) at 63:7-17.

        17.   Egenera petitioned the Patent and Trademark Office (PTO) on

September 11, 2017, to remove Schulter as an inventor of the ’430 patent. SF

¶ 31.

        18.   On January 16, 2018, the PTO granted Egenera’s petition and

removed Schulter as an inventor of the ’430 patent. 2 SF ¶ 32.

        19.   The court issued its claim construction rulings on February 5,

2018. See Dkt # 85. The court construed “logic to modify said received

messages to transmit said modified messages to the external communication

network and to the external storage network” as a means-plus-function

limitation. Id. at 11-17. The function of the limitation is to “modify said

received messages to transmit said modified received messages to the

external communication network and to the external storage network.” Id.




        After Egenera petitioned the PTO to remove Schulter as an inventor,
        2

but before the PTO allowed it, on November 13, 2017, the PTAB denied
institution of the IPR without making a finding as to the priority date of the
’430 patent. JX 77 at 11.
                                      7
at 17. The structure is “virtual LAN server 335, virtual LAN proxy 340, and

physical LAN driver 345” and equivalents for messages to the external

communications network, and “storage configuration logic 605” and

equivalents for messages to the external storage network. Id. at 18-19. The

excerpted portion of figure 3B is illustrative. Id. at 19.




      20.   In August of 2018, Cisco moved for summary judgment,

asserting, inter alia, that the ’430 patent is invalid because of the omission

of Schulter as an inventor. See Dkt # 141. According to Cisco’s motion,

Schulter conceived of the VLAN Proxy, one of the structures underlying the

“logic to modify said received messages to transmit said modified messages

to the external communication network” limitation. See Dkt # 143 at 9-13.




                                        8
      21.   Egenera cross-moved for summary judgment, contending, inter

alia, that Schulter was not an inventor of the ’430 patent. See Dkt # 135. In

the alternative, Egenera argued that the remedy for nonjoinder of an

inventor is a correction of the patent, not its invalidation. See Dkt # 162 at

18-19.

      22.   The court denied the cross motions on inventorship, and held

that under the doctrine of judicial estoppel, having successfully persuaded

the PTO to remove Schulter, Egenera could not now reinstate Schulter as an

inventor of the ’430 patent. See Egenera, Inc. v. Cisco Sys., Inc., 348 F.

Supp. 3d 99, 101-102 (D. Mass. 2018). This bench trial followed in January

of 2019.

                           The Inventive Process

      23.   Egenera was founded in March of 2000 to develop a product

called the Interframe platform, later renamed Bladeframe. Tr. Day 2 (Geng)

at 149:2-22, 151:18-24.

      24.   Development of the Interframe/BladeFrame, Egenera’s sole

product at the time, was a highly collaborative effort based on regular

meetings throughout the summer and fall of 2000. Tr. Day 2 (Geng) at

154:11-17; Tr. 3 (Manca) at 74:6-18; Tr. Day 1 (Schulter) at 84:9-17.




                                      9
      25.   By June of 2000, Egenera had hired Sprachman, Busby,

Brownell, Milne, Manca, Curtis, and Geng. JX 74.

      26.   In June of 2000, Milne and Curtis co-authored a document

entitled “The Egenera Interframe: A New Architecture” (the June

Specification). SF ¶ 6; see also JX 13.

      27.   The June Specification disclosed a system with “two basic

modules.” JX 13 at 2.

      Interframe Controller modules (IFC modules) perform I/O
      processing and system management functions, but do not run
      application software. All of the external I/O [(Input/Output)]
      interfaces are connected to the IFC modules. Application
      Processor modules (AP modules) run application software, but
      do not contain any I/O interfaces other than the interface card
      for the system interconnect. Application Processors are able to
      perform I/O operations via a message-passing interface to the
      Interframe Controllers. External network interfaces on the
      Interframe Controllers forward incoming TCP/IP traffic to the
      Application Processors by examining the fields in the packet
      header to route the packet to the appropriate destination.

Id. (trademark designations omitted). The IFC modules connect to the

outside world through “2 redundant external network interface cables

(Gigabit Ethernet or equivalent) and [] 2 redundant SAN cables (Fiber

Channel).” Id. at 5.

      28.   The June Specification lists as a “Functional Requirement”

      [a] distributed network implementation that allows AP nodes
      with no physical network interface to utilize the network
      interfaces on the IFC nodes. The IFC nodes must be able to

                                      10
      multiplex network traffic from several AP nodes onto one
      physical network interface, and demultiplex the incoming
      network traffic and send it to the appropriate AP nodes. Some
      packet filtering logic will be required.

Id. at 9.

       29. In July of 2000, Egenera hired Greenspan, Duffy, and Smith. JX

74. At that time, with the exception of Schulter, all of the inventors of the

’430 patent had been recruited. See id.

       30. Smith, in his role as the Chief Architect, see Tr. Day 3 (Smith) at

33:8-10, authored a document entitled “Egenera Interframe I/O

Architecture” (The September Specification), dated September 29, 2000. SF

¶ 7; see also JX 15.

       31. The September Specification memorialized the then-current

state of the Interframe architecture and set out working goals for the team

during Smith’s upcoming month-long vacation. JX 23 at 12, Tr. Day 3

(Smith) at 34:10-35:9, Tr. Day 3 (Manca) at 74:25-76:8.

       32. The September Specification, in the “Overview” section,

explained that “Application nodes of an Egenera Interframe system have

none of the conventional I/O devices usually found on personal computers[.]

. . . Instead, they have only two 112 megabyte/second Giganet connections,

one to each of the Interframe’s two Giganet switches, through which

connections may be established to all other nodes of the Interframe.” JX 15

                                      11
at 1. “The two Interframe controller nodes perform all actual I/O on behalf

of the entire system.” Id.

       [T]he Interframe administrator can configure simulated
       Ethernet interfaces on specific application nodes, together with
       simulated connections among them or to a simulated router for
       interconnecting to the external network. When an application
       node requests transmission of a network packet, the network
       driver in the node’s operating system kernel determines whether
       the packet is destined for another application node within the
       Interframe or for the external network. Packets destined for
       another application node are sent directly to that node through
       the Interframe’s Giganet switch. Packets destined for the
       external network are forwarded through the Giganet switch to
       one of the Interframe controller nodes, where I/O logic forwards
       the packet out onto the actual external network interface.
       Inbound packets arriving from the external network are routed
       by I/O logic on the Interframe controller node through the
       Interframe’s Giganet switch to the proper application node,
       where the network driver in that node’s operating system kernel
       in turn delivers them to their ultimate recipient.

Id. at 1-2.

       33.    In the “Network I/O” section, the September Specification states

that

       [a]t the present time, the architecture does not permit the
       simulation of bridges or routers in this simulated network
       topology, other than the four edge routers which interface to the
       high-speed external network. Also at this time, the architecture
       does not permit the simulation of an Ethernet segment
       originating within the Egenera Interframe system and
       terminating outside the Interframe. Network traffic destined
       external to the Interframe must be routed through one of the four
       simulated routers.

JX 15 at 3.

                                       12
      34.     In the subsection “Giganet Internal Network” – “Simulated

Ethernet I/O over Giganet,” the September Specification explains that

      [s]imulation of an Ethernet segment connecting two nodes of the
      Egenera Interframe is accomplished by establishing a redundant
      Virtual Interface connection pair between those nodes through
      the Giganet switch. . . . To the Ethernet driver in the operating
      system kernel, the redundant Virtual Interface connection pair
      looks exactly like a physical Ethernet network interface card. At
      the time our Giganet driver code establishes the Virtual Interface
      pair, it assigns to the pair an Ethernet 48-bit Media Access
      Control (MAC) address, much as a hardware manufacturer
      would have provided for a real card. Our simulated MAC
      addresses, however, need only be unique within a single Egenera
      Interframe system, as none of our simulated Ethernet segments
      depart the confines of the system. The format of a simulated
      MAC address is (to be specified, but will include the node
      number, a Virtual Interface connection number, and a special
      code reserved by the IETF for designating private MACs). The
      simulated MAC addresses allow the Ethernet driver to use the
      normal Address Resolution Protocol (ARP) to construct routing
      tables for the kernel's Internet Protocol (IP) stack.

JX 15 at 6.

      35.     In the subsection “Giganet External Network” – “Simulated

Routers,” the September Specification explains that

      [a]ll the external network traffic generated by the application
      nodes must be routed through the four Gigabit Ethernet
      interfaces on the Interframe controller nodes. Application nodes
      have no other access to the external network. In order for an
      application node to access the external network, the Egenera
      administrator must configure a simulated network interface card
      on the node and configure simulated cabling between that card
      and a simulated router on an Interframe controller node. The
      administrator must then configure routing rules for that router
      which will determine how incoming and outgoing network traffic

                                     13
      applicable to that node is handled by the router. The four
      simulated routers are a resource shared by all application nodes,
      and no individual application node can be allowed to completely
      or independently specify all the routing rules.

JX 15 at 8. An immediately following parenthetical flags the “[n]eed to

specify more exactly the form of the routing rules, how and by whom they are

defined, and what rules are legal.” Id.

      36.   Schulter joined Egenera on October 2, 2000, and took over the

design of the network modules of the Interframe after Smith left on vacation.

Tr. 3 (Smith) at 48:23-49:6.

      37.   At the time Schulter joined Egenera, he had sixteen years of

experience working with various networking standards. Tr. Day 1 (Schulter)

at 83:4-9. According to his September 2001 employee review, Schulter’s

“breadth and depth of experience in this area is unparalleled in the

organization. [He] essentially trained a significant portion of the group in

many of the key concepts of networking like routing, broadcast domains,

bridges and VLANS.” JX 58 at 1.

      38.   The same review describes Schulter as

      the key designer and architect for networking on the
      Bladeframe. . . . H[is] contribution did not just include the
      design and architecture, [Schulter] also wrote almost the entire
      networking implementation – this included the VeRN server, the
      arp server, the veth drive, vlan support, service cluster support,
      fail-over and load balancing support, MAC address generation,
      DHCP support, network security and routing just to name a few.

                                     14
JX 58 at 1; see also Tr. Day 1 (Geng) at 62:17-23.3 Schulter’s “ability to

instantly contribute to the product architecture was a great asset for the

company.” JX 58 at 2. “Within two weeks of arriving at Egenera, he had

written an architecture document for the networking subsystem.” Id.

      39.   Schulter completed the first two drafts of the document called

“Interframe Network Architecture” on October 9 and October 17, 2000,

respectively. SF ¶¶ 9-10.

     40.    The third draft of “Interframe Network Architecture” was dated

November 7, 2000 (November Specification). SF ¶ 11; see also JX 22.

     41.    The November Specification explains that

     [a] virtual LAN in an Interframe is the logical equivalent to a
     physical network. A virtual LAN will provide the necessary
     connectivity between application processors, and between
     application processors and the outside network connections.
     Because virtual LANs are assembled by interconnecting
     Interframe components (both hardware and software) with
     virtual circuits to provide the necessary connectivity and
     management, it will be possible to create a virtually unlimited
     number of VLANs. Each VLAN represents single broadcast
     domain. A VLAN can be a “local” VLAN that is private to the
     Interframe and does not allow any direct external traffic flow, or
     an “open” VLAN that allows unrestricted traffic flow between the
     internal VLAN members and an external network.

      3 In light of the substantial contemporaneous evidence and deposition
testimony, the court finds unconvincing Schulter’s disavowal, at trial, of his
having been the networking architect for Egenera, see Tr. Day 1 (Schulter) at
80:4-7, as well as his belated revisionist understanding of what it means to
be the “architect,” see Tr. Day 1 (Schulter) at 99:25-100:21.
                                       15
JX 22 at 7.

      42.     The November Specification further explains that

      [t]he VLAN ARP [(Address Resolution Protocol)] server is the
      central service that controls and manages the VLANs. The VLAN
      ARP service provides all the Giganet specific VI management
      necessary to create IP connectivity between applications
      processors, or between application processors and the outside
      world.

      The VLAN ARP Server is primarily a layer 2 bridge that serves to
      relay packets between connected devices within the broadcast
      domain. That is, it will function primarily as a data link layer
      bridge, but it will still require some knowledge of the layer 3 (IP)
      configuration. This will be required for efficient movement of
      packets between the internal nodes and an external network, and
      for establishing the physical connections between internal nodes.
      To do this, the VLAN ARP Server will also have to intercept ARP
      requests and replies so that it can manage both the 2 and layer 3
      connectivity.

JX 22 at 15.

      When the VLAN ARP Server receives an ARP request from an
      external node it will relay the request to all internal nodes. The
      correct node will then compose the reply and send the reply back
      to the requestor through the VLAN Server. The VLAN Proxy will
      take care of any MAC address translation on outgoing requests.

Id. at 21.

      43.     The November Specification further states that the role of

the VLAN Proxy is

      the basic co-ordination of the physical network resources among
      all the application processors that have virtual interfaces to the
      physical network. It’s [sic] primary function is to bridge the

                                      16
     internal VLANs to the external network by converting MAC
     addresses between those of the internal (Giganet based MACs)
     and the external (Gigabit Ethernet MAC). It will also serialize
     access to the physical device through a transmission queue, and
     co-ordinate the allocation and removal of MAC addresses,
     especially multicast addresses, on the physical network device.
     For packets arriving from the outside world, it will work along
     with the packet filter to move packets to the appropriate ARP
     server for relay to the correct internal node(s).

     When the LAN Proxy receives any outgoing ARP packet from a
     VLAN ARP server, it replace [sic] the internal Giganet based
     MAC address with the MAC address of the physical Ethernet
     device as the source MAC address. The source IP address of the
     internal node will not be changed. It will then send this packet
     to the physical Ethernet device for transmission.

     When the VLAN Proxy receives any incoming ARP packet it hand
     [sic] the packet to the VLAN ARP server to which it is attached.
     The VLAN ARP Server will then perform normal ARP processing
     on the packet.

     When the VLAN Proxy receives an outgoing packet, it will replace
     the source MAC address with that of the physical Ethernet
     interface. It will then queue the packet to the physical Ethernet
     driver.

     When an IP packet arrives, the IP address will be extracted and
     the packet will be given to the appropriate VLAN ARP server to
     relay to the correct internal node.

JX 22 at 21-22.

     44.   The November Specification illustrates the Interframe network

architecture as shown in the following schematic.4 JX 22 at 32.


     4In a fourth version of “Interframe Network Architecture” dated
December 12, 2000, the VLAN ARP Server was renamed the VeRN Server,
                                 17
and the VLAN Proxy was renamed the VeRN Proxy. See JX 20 at 2 (noting
“terminology changes”), 42 (illustrating the name change).
                                     18
      45.   During the week ending November 17, 2010, Smith returned

from vacation and “spent a lot of time with [] Schulter to understand his

proposed network I/O architecture.” JX 23 at 42.

      46.   Through the week ending December 1, 2000, Smith “continued

studying [Schulter]’s network I/O architecture proposal, and participated in

its second review meeting. Again the review was not completed, and we will

reconvene it again next Tuesday. We are continuing to make good progress

in converging on a design we feel good about.” JX 23 at 50.

     47.    In the week ending December 8, 2010, Smith “participated in the

final review session of [Schulter]’s network I/O architecture. We feel that we

have converged on a good design.” JX 23 at 56.

                             The Patent Process

     48.    When Egenera filed the ’353 application on January 4, 2002, SF

¶ 15, the specification incorporated much of the November Specification’s

description of the VLAN Proxy.




                                     19
  ’353 Application, JX 3 at 31-32         Nov. Specification, JX 22 at 21-22
        Virtual LAN Proxy                        5.2 The LAN Proxy

The virtual LAN Proxy 430                The LAN Proxy performs the basic
performs the basic coordination of       co-ordination of the physical
the physical network resources           network resources among all the
among all the processors that have       application processors that have
virtual interfaces to the external       virtual interfaces to the physical
physical network 125. It bridges         network. It’s [sic] primary function
virtual LAN server 335 to the            is to bridge the internal VLANs to
external network 125. When the           the external network by converting
external network 125 is running in       MAC addresses between those of the
filtered mode the Virtual LAN Proxy      internal (Giganet based MACs) and
430 will convert the internal virtual    the external (Gigabit Ethernet
MAC addresses from each node to          MAC). It will also serialize access to
the single external MAC assigned to      the physical device through a
the system 100. When the external        transmission queue, and co-
network 125 is operating in              ordinate the allocation and removal
unfiltered mode no such MAC              of MAC addresses, especially
translation is required. The Virtual     multicast addresses, on the physical
LAN Proxy 430 also performs              network device.        For packets
insertion and removal of IEEE            arriving from the outside world, it
802.lQ Virtual LAN ID tagging            will work along with the packet filter
information, and demultiplexing          to move packets to the appropriate
packets based on their VLAN Ids. It      ARP server for relay to the correct
also serializes access to the physical   internal node(s).
Ethernet interface 129 and co-
ordinates the allocation and removal     When the LAN Proxy receives any
of MAC addresses, such as multicast      outgoing ARP packet from a VLAN
addresses, on the physical network.      ARP server, it replace [sic] the
                                         internal Giganet based MAC address
When the external network 125 is         with the MAC address of the
running in filtered mode and the         physical Ethernet device as the
virtual LAN Proxy 430 receives           source MAC address. The source IP
outgoing     packets     (ARP     or     address of the internal node will not
otherwise) from a virtual LAN server     be changed. It will then send this
335, it replace [sic] the internal       packet to the physical Ethernet
format MAC address with the MAC          device for transmission.
address of the physical Ethernet
device 129 as the source MAC

                                     20
address. When the External              When the VLAN Proxy receives any
Network 125 is running in               incoming ARP packet it hand [sic]
unfiltered    mode       no such        the packet to the VLAN ARP server
replacement is required.                to which it is attached. The VLAN
                                        ARP Server will then perform
When the virtual LAN Proxy 430          normal ARP processing on the
receives incoming ARP packets, it       packet. When the VLAN Proxy
moves the packet to the virtual LAN     receives an outgoing packet, it will
server 335 which handles the packet     replace the source MAC address
and relays the packet on to the         with that of the physical Ethernet
correct destination(s). If the ARP      interface. It will then queue the
packet is a broadcast packet then the   packet to the physical Ethernet
packet is relayed to all internal       driver.
nodes on the Virtual LAN. If the
packet is a unicast packet the packet   When an IP packet arrives, the IP
is sent only to the destination node.   address will be extracted and the
The destination node is determined      packet will be given to the
by the IP address in the ARP packet     appropriate VLAN ARP server to
when the External Network 125 is        relay to the correct internal node.
running in filtered mode, or by the
MAC address in the Ethernet header
of the ARP packet (not the MAC
address is the ARP packet).




                                    21
     49.   Likewise, the ’353 application included figures nearly identical to

the illustration of network components in the November Specification.

   ’353 Application, JX 3 at 58-59        Nov. Specification, JX 22 at 32




     50.   The original claims of the ’353 application did not recite the

“logic to modify” limitation. See JX 3 at 48-52.

     51.   The PTO three times rejected Egenera’s pending claims as

anticipated by prior art. See JX 3 at 112-115 (November 2005 rejection), 153-

155 (June 2006 rejection); and 183-184 (October 2006 rejection).
                                    22
      52.   After each rejection, Egenera amended the claims, but did not

add the “logic to modify” limitation until the February 2007 Supplemental

Amendment. See JX 3 at 125-129 (January 2006 claims); 142-146 (March

2006 claims); 162-172 (September 2006 claims); 187-191 (January 2007

claims); 204-205 (February 2007 claims).

      53.   In the Supplemental Amendment, Egenera’s remarks were

directly solely the “logic to modify” limitation. See JX 3 at 209. Egenera

identified four sections of the specification as supporting the functionality of

modifying messages destined for the external communications network;

these included the Virtual LAN Proxy section that mirrored the November

Specification. Id. According to the remarks, the VLAN Proxy “will convert

the internal virtual MAC addresses from each node to the single external

MAC addresses; it also inserts IEEE 802.1Q virtual LAN ID tagging

information.” Id.

      54.   Egenera did not disclose to the PTO any prior art relevant to the

addition of the “logic to modify” limitation. Tr. Day 1 (Schulter) at 159:9-13;

see also JX 3 at 203-210.

      55.   On April 11, 2007, the PTO issued a Notice of Allowability. JX 3

at 218.




                                      23
         State of Networking Art and the “Logic to Modify” Structures

     56.     Because Egenera chose to use a Giganet-based circuit-switching

internal network, its internal protocols5 are incompatible with the protocols

of Ethernet-based external pack-switching networks. Tr. Day 2 (Jeffay) at

20:13-21.     Consequently, some mechanism was necessary to facilitate

communication between internal and external networks. Tr. Day 3 (Manca)

at 83:20-84:6.

     57.     A router could perform the translation between the Egenera

internal network and the Ethernet external network. Tr. Day 3 (Manca) at

84:7-8.

     58.     The September Specification proposed a “simulated router” as

the interface between the internal and external networks. JX 15 at 1, 3, 8.

     59.     Others in the art in the 2000-2001 time period working on ways

to address the same problem also adopted traditional VLAN switch router-

like solutions. Tr. Day 3 (Jones) at 140:13-22.




     5  Network protocols are like languages – “you couldn’t have two people
speaking different languages in the room without somebody between them
translating.” Tr. Day 3 (Manca) at 84:2-4.

                                     24
      60.   A router is a layer 3 device. 6 Tr. 2 (Jeffay) at 41:9-12; Tr. 1

(Schulter) at 143:2-9.

      61.   In the November Specification, for an internal message to reach

the external network, it must make its way through the VLAN ARP Server

(later renamed the VLAN Server in the ’340 patent), the VLAN Proxy, and

the physical LAN drivers, in that order. JX 22 at 21-22, 32.

      62.   In the fall of 2000, “VLAN Server” and “VLAN Proxy” were not

well-known structures or commonly used networking terms. Tr. Day 1

(Schulter) at 98:7-99:6 (“There were no other VeRNs out there.”); Tr. Day 2


      6   The networking community uses a layered model of network
protocols. Tr. Day 2 (Jeffay) at 23:3-14. “[T]he idea of the layers is that each
layer solves a particular problem in networking, and the higher layers build
on the solutions of lower layers to build more functional, more sophisticated
networks.” Id. at 24:6-9. The bottom layer, or layer 1, is the physical layer,
which “solves the problem of transmission of binary data on some medium.”
Id. at 24:10-12. Layer 2, the data link layer, “builds on the services of layer 1
. . . [a]nd [] defines a coherent unit of data transmission and defines the
notion of a local area network.” Id. at 24:22-25.

      [D]ata link solves the problems of allowing two computers on the
      same local area network to talk to one another. In order to do
      that, these two computers have to name each other. So the data
      link layer defines an addressing scheme, and the addresses for
      Ethernet are called MAC addresses.

Id. 25:4-25:9. Layer 3 is the network layer, and it “builds on top of layer 2 to
solve the problem of delivery of data between LANs, and in particular
between far-flung LANs, LANs on opposite sides of the country.” Id. at 26:6-
9. “The best example of a network layer protocol is the IP protocol of the
internet. ‘IP’ stands for internet protocol.” Id. at 26:4-6.

                                       25
(Jeffay) at 14:2-12, 27:11-12. Egenera’s chief architect, Smith, had not heard

of a “virtual LAN server” or a “virtual LAN proxy” prior to his work at

Egenera. Tr. Day 3 (Smith) at 58:21-24.

      63.   The VLAN Server of the ’430 patent

      effectively act[s] as a data link layer bridge in that it moves packets
      between the external Ethernet driver 345 and internal processors and
      preforms no IP processing. However, unlike like [sic] a data link layer
      bridge, the server cannot always rely on distinctive layer two addresses
      from the external network to internal nodes and instead the connection
      may use layer 3 (IP) information to make the bridging decisions.

’430 patent, col. 15, ll. 15-23; see also JX 22 at 15 (“The VLAN ARP Server is

primarily a layer 2 bridge that serves to relay packets between connected

devices within the broadcast domain. That is, it will function primarily as a

data link layer bridge, but it will still require some knowledge of the layer 3

(IP) configuration.”).

      64.   A data link layer bridge is a device that ordinarily operates only

at layer 2. Tr. 2 (Jeffay) at 28:13-22; see also Tr. 3 (Geng) at 27:21-25.

      65.   Because it can view and access layer 3 IP information, the VLAN

Server of the ’430 patent is not a standard data link layer bridge. See Tr. Day

1 (Schulter) at 94:2-12 (agreeing that the VLAN Server was “special

purpose”); 96:23-25 (not “an off-the shelf component”). Schulter created the

VLAN Server by combining and modifying different aspects of numerous

existing standards. Id. at 97:1-98:6.

                                        26
      66.   Schulter chose to use a modified data link layer bridge in the

Interframe/Bladeframe because it minimized latency and was faster and

more efficient than routing at layer 3. Tr. Day 1 (Schulter) at 92: 4-7, and

92:23-93:6. “[Schulter]’s idea to implement a bridge at the data link layer to

minimize latency and to use a large packet size for internal traffic has been a

resounding win for performance.” JX 58 at 3.

      67.   In the 2000 time period, a person of ordinary skill in networking

would have understood a “proxy” to refer to “an intermediary device between

two elements that does something on behalf of one element,” Tr. Day 1

(Schulter) at 121:23-25, often a go-between representing computers on an

internal network to an external network, presenting a single network address

to the external network. Id. at 124:9-22; JX 64 at 363.

      68.   The VLAN Proxy “convert[s] the internal virtual MAC address

from each node to the single external MAC address assigned to the system

100.” ’430 patent, col. 18, ll. 42-44. The VLAN Proxy did not present a single

network IP address to the external network. Tr. Day 1 (Schulter) at 156:19-

24.

      69.   In addition to MAC address conversion, the VLAN Proxy “also

performs insertion and removal of IEEE 802.1Q Virtual LAN ID tagging

information, and demultiplexing packets based on their VLAN Ids.” ’430


                                      27
patent, col. 18, ll. 47-49. The manipulation of IEEE 802.1Q Virtual LAN IDs

enables the Interframe/Bladeframe-specific conception of VLAN to extend

outside the system and interoperate with external VLANS compliant with the

IEEE 802.1Q standard. Tr. Day 2 (Jeffay) at 29:18-30:23, 44:20-45:5.

      70.   A “garden variety” proxy in the fall of 2000 would not perform

the functions of MAC address translation and VLAN ID tagging. Tr. Day 2

(Jeffay) at 30:24-31:4. The VLAN Proxy is “a custom solution to a fairly

unique problem they had in the design of this system.” Id. at 31:5-7. As late

as July of 2001, drafts of Egenera’s BladeFrame Administrator’s Guide

characterized the VLAN Proxy as “mysterious.” JX 60 at 1-21; JX 61 at 1-21.

      71.   Placing the VLAN Proxy as a gateway between the physical

drivers and the VLAN Server “prevents the control node from using the

external connection in any way that interfere with the operation of the virtual

LANs and improves security and isolation of user data, i.e., an administrator

may not ‘sniff’ any user’s packets.” ’430 patent, col. 19, ll. 24-28.

      72.    The tripartite structures illustrated in figure 3B of the ’430

patent – that messages from the Interframe/Bladeframe platform must pass

through the VLAN Server, the VLAN Proxy, and physical LAN drivers, in that

order, to reach the external network – was not known in the fall of 2000. Tr.

Day 2 (Jeffay) at 14:2-12; Tr. Day 3 (Jones) at 140:14-22; JX 58 at 3


                                       28
(characterizing Schulter’s “virtualization of network resources [as] a leading

edge design”).

      73.   Smith agreed that nothing in his September Specification

resembles the VLAN Proxy section of the November Specification or of the

’430 patent. Day 2 (Jeffay) at 46:18-22 (Smith deposition clip).

                             RULINGS OF LAW

      74.   A patent is presumed valid. 35 U.S.C. § 282. A defendant must

meet “the high bar” of “the clear and convincing standard . . . to rebut the

presumption of validity.” Commil USA, LLC v. Cisco Sys., 135 S. Ct. 1920,

1929 (2015).

      75.   Failure to name all of the correct inventors of a claimed invention

“renders a patent invalid.” In re VerHoef, 888 F.3d 1362, 1365 (Fed. Cir.

2018) (citation omitted).     A party seeking to invalidate a patent for

nonjoinder “must meet the heavy burden of proving its case by clear and

convincing evidence.” Nartron Corp. v. Schukra U.S.A., Inc., 558 F.3d 1352,

1356 (Fed. Cir 2009) (citation omitted).

      76.   “Inventorship is a question of law” premised on factual findings.

Vapor Point LLC v. Moorhead, 832 F.3d 1343, 1348 (Fed. Cir. 2016). The

“determination of whether a person is a joint inventor is fact specific and no




                                      29
bright-line standard will suffice in every case.” Falana v. Kent State

Univ., 669 F.3d 1349, 1357 (Fed. Cir. 2012).

      77.   A person is “a joint inventor only if he contributes to the

conception of the claimed invention.” Eli Lilly & Co. v. Aradigm Corp., 376

F.3d 1352, 1359 (Fed. Cir. 2004).

      Conception is the touchstone of inventorship, the completion of
      the mental part of invention. It is “the formation in the mind of
      the inventor, of a definite and permanent idea of the complete
      and operative invention, as it is hereafter to be applied in
      practice.” Conception is complete only when the idea is so clearly
      defined in the inventor’s mind that only ordinary skill would be
      necessary to reduce the invention to practice, without extensive
      research or experimentation.

Burroughs Wellcome Co. v. Barr Labs., Inc., 40 F.3d 1223, 1227-1228 (Fed.

Cir. 1994) (citaitons omitted).

      78.   “An idea is definite and permanent when the inventor has a

specific, settled idea, a particular solution to the problem at hand, not just a

general goal or research plan he hopes to pursue.” In re VerHoef, 888 F.3d

at 1366 (emphasis in original) (citation omitted).

      79.   For a joint invention,

      each of the joint inventors need not “make the same type or
      amount of contribution” to the invention. Rather, each needs to
      perform only a part of the task which produces the invention. On
      the other hand, one does not qualify as a joint inventor by merely
      assisting the actual inventor after conception of the claimed
      invention. One who simply provides the inventor with well-
      known principles or explains the state of the art without ever

                                      30
      having “a firm and definite idea” of the claimed combination as
      a whole does not qualify as a joint inventor. . . . Furthermore, a
      co-inventor need not make a contribution to every claim of a
      patent. A contribution to one claim is enough. Thus, the critical
      question for joint conception is who conceived, as that term is
      used in the patent law, the subject matter of the claims at issue.

Ethicon, Inc. v. U.S. Surgical Corp., 135 F.3d 1456, 1460 (Fed. Cir. 1998)

(citations omitted).

      80.   “The contributor of any disclosed means of a means-plus-

function claim element is a joint inventor as to that claim.” Winbond Elecs.

Corp. v. Int’l Trade Comm’n, 262 F.3d 1363, 1372 (Fed. Cir. 2001), quoting

Ethicon, 135 F.3d at 1463, corrected on unrelated grounds, 275 F.3d 1344.

      81.   “Because [conception] is a mental act, courts require

corroborating evidence of a contemporaneous disclosure that would enable

one skilled in the art to make the invention.” Burroughs Wellcome, 40 F.3d

at 1228.

      82.   Because inventorship is a question of law premised on

contemporaneous corroboration of conception, the court rejects Egenera’s

suggestion that an alleged inventor’s disclaimer is by itself dispositive. See

Egenera’s Proposed Findings of Fact and Conclusions of Law, Dkt # 218 ¶ 7.




                                     31
        ULTIMATE FINDINGS OF FACT AND RULINGS OF LAW

      83.   The evidence clearly and convincingly demonstrates that

Schulter is an inventor of the ’430 patent. Schulter conceived of the tripartite

structure – the VLAN Server connected to the VLAN Proxy connected to

physical LAN drivers – underlying the “logic to modify” claim limitation. See

Winbond, 262 F.3d at 1372.

            a.    Of the Egenera team, Schulter was the most experienced in

      networking and at the time, Egenera considered him “the key designer

      and architect for networking on the Bladeframe.” Findings of Fact

      (FOF) ¶¶ 37-38.

            b.    Schulter’s November Specification is the earliest reference

      documenting the tripartite structure underlying the “logic to modify”

      claim limitation. FOF ¶¶ 48-49, 73.

            c.    Schulter designed the network I/O architecture of the

      November Specification while Smith was away on a month-long

      vacation. FOF ¶¶ 36, 45.

            d.    Smith’s September Specification does not corroborate the

      conception of the tripartite structure such that a person of ordinary

      skill in the art would be able to implement the structures.           See

      Burroughs Wellcome, 40 F.3d at 1228.          Smith proposed a single


                                      32
structure – a “simulated router” – as the interface between the internal

Interframe/Bladeframe network and external Ethernet networks. FOF

¶ 35. Smith’s September Specification expressly “[did] not permit the

simulation of bridges . . . other than the four edge routers which

interface to the high-speed external network,” id. ¶ 33, whereas the

VLAN Server was primarily a layer 2 data-link bridge, id. ¶ 42. Nothing

in the September Specification resembled the VLAN Proxy. Id. ¶ 73.

When Egenera added the “logic to modify” limitation during the

prosecution of the ’430 patent, it pointed to Schulter’s VLAN Proxy,

inter alia, as the support for modification of messages destined for the

external communications network. Id. ¶ 53.

     e.    The tripartite structure was not “simply a reduction to

practice of [Smith]’s broader concept” of a “simulated router.”

Ethicon, 135 F.3d at 1463. According to contemporary documentation,

Smith, after returning from vacation, spent several weeks studying and

trying to understand Schulter’s new network I/O proposal. FOF ¶¶ 45-

46. While Smith’s “simulated router” was a layer 3 solution, id. ¶ 60,

the VLAN Server was primarily a layer 2 bridge, id. ¶ 42. Schulter

chose a data-link bridge over a router because it was more efficient and

minimized latency. Id. ¶ 66. Likewise, the September Specification


                               33
     “[did] not permit the simulation of an Ethernet segment originating

     within the Egenera Interframe system and terminating outside the

     Interframe,” id. ¶ 33, whereas the VLAN Proxy’s ability to manipulate

     IEEE 802.1Q Virtual LAN ID tags enabled the internal VLANS to

     interoperate with external VLANS, id. ¶ 69. Interposing the VLAN

     Proxy between the physical LAN drivers and the VLAN Server also

     improved system security.7 Id. ¶ 71.

           f.    Schulter’s tri-partite structure did not simply reflect “well-

     known principles or [] the state of the art.” Ethicon, 135 F.3d at 1460.

     Others in the same timeframe adopted traditional solutions similar to

     the “simulated router” of the September Specification. FOF ¶ 59.

     VLAN Server and VLAN Proxy were not common networking

     components or terms at the time of the invention. Id. ¶ 62. The tri-

     partite structure was a custom solution created by combining and

     modifying aspects from many existing standards, did not include “off-

     the shelf” components, and was unique at the time of its creation. Id.

     ¶¶ 65, 62, 59, 70. At the time, Egenera hailed Schulter’s network




     7 The additional functions performed by the VLAN Server and VLAN
Proxy are not required by the “logic to modify” limitation, but they
demonstrate that the tripartite arrangement is a different structure from the
simulated router of the September Specification.
                                     34
     virtualization as a “leading edge design.” Id. ¶ 72. Drafts of the

     Egenera’s BladeFrame Administrator’s Guide characterized the VLAN

     Proxy as “mysterious.” Id. ¶ 70. Egenera also did not submit any prior

     art to the PTO in connection with its amendment adding the “logic to

     modify” limitation. Id. ¶ 54.

           g.    The court does not credit Schulter’s and the other

     inventors’ post-hoc protestations that Schulter did not jointly conceive

     the ’430 patent. Contemporary records reflect that it was Schulter who

     conceived of the tripartite structure underlying the “logic to modify”

     limitation. FOF ¶ 83a-f. The inventors’ interests are aligned with

     Egenera. Id. ¶¶ 11, 16. The inventors’ historical revisionism was

     precipitated by an attempt to swear behind the prior art raised in the

     IPR. Id. ¶¶ 10-17. None of the inventors other than Manca, who served

     as Egenera’s CEO at the time, reviewed any of the relevant documents

     before agreeing to join the campaign to remove Schulter as an inventor.

     Id. ¶¶ 13, 15. Smith felt unease over whether what they were doing was

     right, but believed he was obliged by his employment contract with

     Egenera to defend the ’430 patent. Id. ¶¶ 15-16.

     84.   Because Egenera is foreclosed from reinstating Schulter as an

inventor, Egenera, 348 F. Supp. 3d at 101-102, and the ’430 patent fails to


                                     35
name all of the correct inventors by omitting Schulter, the ’430 patent is

invalid, In re VerHoef, 888 F.3d at 1365.

                                  ORDER

     The Clerk will enter judgment for Cisco and close the case.

                                   SO ORDERED.
                                   /s/ Richard G. Stearns
                                   UNITED STATES DISTRICT JUDGE




                                    36
